Filed 9/2/21 P. v. Alduenda CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081152
             Plaintiff and Respondent,
                                                                                     (Madera Super. Ct.
                    v.                                                               No. MCR051885A)

 JOSEPH STEVEN ALDUENDA,
                                                                                          OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Madera County. Dale J. Blea,
Judge.
         C. Athena Roussos, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Franson, Acting P.J., Meehan, J. and De Santos, J.
                                      INTRODUCTION
       Appellant and defendant Joseph Steven Alduenda admitted probation violations in
several cases and was sentenced to an aggregate term of nine years in state prison. On
appeal, his appellate counsel has filed a brief that summarizes the facts with citations to
the record, raises no issues, and asks this court to independently review the record.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We affirm.
                                            FACTS
Case No. MCR051885A1
       On or about June 18, 2015, defendant attacked Arturo Gasca, and punched and
kicked him. Gasca suffered an orbital fracture. Defendant committed the offense with
Jacob Martinez. They were both members of the Norteño gang, and defendant’s conduct
benefitted the gang.
       The Complaint
       On June 23, 2015, a felony complaint was filed in the Superior Court of Madera
County, case No. MCR051885A, charging defendant and codefendant Martinez with
counts 1 and 2, assault with force likely to produce great bodily injury (Pen. Code, § 245,
subd. (a)(4)),2 with great bodily injury enhancements (§ 12022.7, subd. (a)) and gang
enhancements (§ 186.22, subd. (b)(1)(C)); count 3, unlawfully taking or driving a vehicle
(Veh. Code, § 10851, subd. (a)); and count 4, active participation in a criminal street gang
(§ 186.22, subd. (a)).
       Plea and Probation
       On July 6, 2015, defendant entered into a negotiated disposition and pleaded guilty
in case No. MCR051885A to count 1, assault with force likely to produce great bodily




       1   The parties stipulated to the following facts at the plea hearing.
       2   All further statutory citations are to the Penal Code unless otherwise indicated.


                                                2.
injury (§ 245, subd. (a)(4)), and admitted the amended gang enhancement (§ 186.22,
subd. (b)(1)(A)), for a maximum term of 180 days and probation.
       On July 31, 2015, the court held the sentencing hearing and placed defendant on
probation for three years subject to certain terms and conditions, including serving 180
days in jail. The court advised defendant that he faced a maximum term of eight years in
prison if he violated probation in this case given his prior record, and defendant said he
understood. The court granted the People’s motion to dismiss the remaining charges and
allegations against defendant.
Commission of New Offenses
       On May 20, 2016, defendant was placed on probation after being convicted of
violating section 594, subdivision (a), vandalism, in case No. MCR051291.
       On October 17, 2016, defendant was convicted of violating section 488, petty
theft, in case No. MCR052313. He failed to appear at the jail as ordered for a “book and
release” sentence.
First Revocation Hearing
       On April 18, 2017, a petition for revocation of defendant’s probation was filed in
case No. MCR051885A, that alleged defendant failed to obey all laws by committing
violations of section 594, vandalism, and section 243, subdivision (e)(1), battery against a
cohabitant. Defendant’s probation was summarily revoked the same day.
       On August 14, 2017, defendant pleaded guilty to a misdemeanor violation of
section 594, subdivision (a), vandalism, in that he unlawfully damaged or destroyed a
vehicle windshield on November 5, 2016, in case No. MCR056271; and a misdemeanor
violation of section 243, subdivision (e)(1), committing a battery on the mother of his
child on April 9, 2017, in case No. MCR056199. In each case, the court placed him on
probation for three years, with a restitution fine of $150 (§ 1202.4, subd. (b)) and stayed
the probation revocation fine of $150 (§ 1202.44).



                                             3.
       Defendant admitted violating probation in cases Nos. MCR051291, MCR052313,
and MCR051885A.
       In case No. MCR052313, the court revoked and did not reinstate probation, and
imposed a jail term of 180 days with credit for time served.
       In case No. MCR051291, the court, again, revoked and did not reinstate probation,
imposed 364 days in jail with credit for time served, and stated he was eligible to apply
for work furlough and county probation.
       In case No. MCR051885A, the court revoked and reinstated defendant on
probation for five years, from the original sentencing date of July 31, 2015, and imposed
the previously suspended probation revocation fine of $300 (§ 1202.44).
       At the conclusion of the hearing, the court advised defendant that when he
reported to the probation department, he would meet with the revenue service officer who
would determine his ability to pay the fines and fees. If defendant disagreed with the
officer’s determination, he could return to court and object to the amounts imposed, and
the court would hold a hearing on his ability to pay. The court ordered defendant to
return to court on October 10, 2017, for a further hearing.
Case No. MCR059693B3
       On May 31, 2018, defendant and codefendant Herrera Cortez confronted three
men at a car wash because they believed the men whistled at them in a manner
disrespectful to Norteños. An altercation ensued, and defendant and Cortez repeatedly
punched one man. Cortez produced a knife and made stabbing motions, but no one was
stabbed. The acts were done for the benefit of the Norteño gang.
Additional Petitions for Revocation
       On June 7, 2018, another petition for revocation of defendant’s probation was filed
in case No. MCR051885A, alleging he failed to obey all laws by violating section 647,

       3   The parties stipulated to the following facts at the plea hearing in this case.


                                                4.
subdivision (f), disorderly conduct, on May 25, 2018. On the same day, the court
summarily revoked probation.
       On June 25, 2018, the court again reinstated defendant on probation in case
No. MCR051885A, for five years from the original sentencing date.
       On June 29, 2018, yet another probation violation petition was filed in case
No. MCR051885A, alleging defendant failed to obey all laws based on his violation of
section 245, subdivision (a)(4), assault by means of force likely to produce great bodily
injury, on May 31, 2018.
       On March 7, 2019, a first amended petition for revocation was filed in case
No. MCR051885A, again alleging defendant failed to obey all laws by violating
section 245, subdivision (a)(4) on May 31, 2018; and also that he committed three counts
of violating section 245, subdivision (a)(1), assault with a deadly weapon other than a
firearm; three counts of violating section 245, subdivision (a)(4); two counts of violating
section 594, subdivision (a); and one count each of violating section 243.1, battery
against a custodial officer; section 69, resisting an executive officer; and section 186.22,
subdivision (a), active participation in a criminal street gang, on February 4, 2019.
       Plea and Probation Violations
       On May 13, 2019, the court conducted a hearing on new charges and petitions.
       In case No. MCR059693B, defendant pleaded guilty to a violation of section 245,
subdivision (a)(1), assault with a deadly weapon, a knife, and admitted a gang
enhancement (§ 186.22, subd. (b)(1)) and one prior strike conviction, for an aggregate
term of nine years.
       The court found defendant violated probation in cases Nos. MCR056199,
MCR056271, and MCR051885A. The prosecutor said case No. MCR062239A would be
dismissed at the next hearing.




                                             5.
                            SENTENCING ON ALL CASES
       On June 18, 2019, the court held the sentencing hearing for defendant’s pending
cases. The court dismissed case No. MCR062239A.
       In case No. MCR059693B, the court denied probation and imposed an aggregate
term of nine years in prison, based on the lower term of four years for count 1, assault
with a deadly weapon (§ 245, subd. (a)(1)), plus five years for the gang enhancement
(§ 186.22, subd. (b)(1)(B)).
       In case No. MCR051885A, the court revoked and did not reinstate probation, and
sentenced defendant to an aggregate term of five years, based on the upper term of four
years for count 1, assault by means likely to produce great bodily injury (§ 245,
subd. (b)(4)), plus one year (one-third the midterm) for the gang enhancement (§ 186.22,
subd. (b)(1)(A)), with the entirety of the term to be served concurrent to the sentence
imposed in case No. MCR059693B.
       In cases Nos. MCR056199 and MCR056271, the court revoked and did not
reinstate probation, and sentenced defendant to 364 days in jail in each case with credit
for time served.
       Defendant did not file a notice of appeal after the sentencing hearing.
Correction of Sentence in Case No. MCR051885A
       On December 20, 2019, six months after the sentencing hearing, the California
Department of Corrections and Rehabilitation (CDCR) advised the superior court that it
had to correct the abstract of judgment because of a sentencing error in case
No. MCR051885A. The court had imposed the upper term of four years for count 1,
assault by means likely to produce great bodily injury (§ 245, subd. (b)(4)), plus one year
(one-third the midterm) for the gang enhancement (§ 186.22, subd. (b)(1)(A)), with the
entirety of the term to be served concurrently with the term in the companion case.
       CDCR advised the court that “imposition of one-third the term for enhancements
is applicable only to determinate subordinate terms pursuant to [section] 1170.1(a);

                                             6.
therefore, the full term for this enhancement should be imposed,” which would be two,
three, or four years.
       On January 9, 2020, the court held a hearing regarding correction of the sentence
and abstract; defendant was not present. The court stated it intended to modify the
sentence in case No. MCR051885A to again impose a four year term for count 1, and
correct the gang enhancement to the lower term of two years, again to run concurrently to
the sentence in case No. MCR059693B. The court stated the corrected sentence would
have no practical effect on defendant since it was a concurrent term. Defense counsel
agreed but said that defendant should be advised of the sentencing change. The court
granted defense counsel’s request to continue the matter to contact defendant.
       On February 6, 2020, defense counsel stated defendant wanted to be present for
the resentencing hearing, and the court signed a transportation order.
       On April 3, 2020, the court held the continued hearing to correct the sentence and
the abstract; defendant was not present. The court stated:

              “[Defendant] had been transported to the state prison, concerns have
       been raised that [he] was exposed to COVID-19 while he was at the prison
       and as a result he is in isolation. The risk of bringing him before the Court,
       even if it is in the general environment, I think is significant enough that he
       not be present before the Court today. The modification of the sentence is
       not going to result in any additional time imposed on [defendant]. [¶] So
       given the unique circumstances of this situation and the fact that he is
       represented by counsel, I’m going to go forward with the re-sentencing
       today.”
       Defense counsel stated that defendant wrote to him that he wanted to be personally
present for the resentencing hearing, but counsel thought “what the Court has indicated is
appropriate and what I will do is I will object for the record for him not being present so
if he wants to appeal in the future he can do that and I will let him know that.”
       The court modified the sentence as previously indicated in case
No. MCR051885A, to impose four years for count 1 plus the corrected lower term of two



                                             7.
years for the gang enhancement, for a total of six years, again to run concurrently to the
sentence in case No. MCR059693B. The court stated the “practical effect is that there be
no additional time – no additional aggregate time. It’s going to be nine years as indicated
in June of 2019,” and ordered the abstract corrected.
Notice of Appeal
       On May 12, 2020, defendant filed a notice of appeal in case No. MCR051885A.
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on October 9, 2020, we
invited defendant to submit additional briefing. To date, he has not done so.
       We note that “[a] criminal defendant has a ‘constitutional and statutory right to be
present’ for sentencing or a sentence modification hearing. [Citations.]” (People v.
Sanchez (2016) 245 Cal.App.4th 1409, 1414; People v. Cutting (2019) 42 Cal.App.5th
344, 348; §§ 977, subd. (b)(1), 1043.) However, “ ‘[n]either the state nor the federal
Constitution, nor the statutory requirements of sections 977 and 1043, require the
defendant’s personal appearance at proceedings where his presence bears no reasonable,
substantial relation to his opportunity to defend the charges against him. [Citations.]’
[Citation.] ‘Defendant has the burden of demonstrating that his absence prejudiced his
case or denied him a fair trial.’ [Citation.]” (People v. Blacksher (2011) 52 Cal.4th 769,
799; People v. Suarez (2020) 10 Cal.5th 116, 146.)
       Under the federal Constitution, error pertaining to a defendant’s absence is
evaluated under the harmless beyond a reasonable doubt standard set forth in Chapman v.
California (1967) 386 U.S. 18, 23 (People v. Davis (2005) 36 Cal.4th 510, 532), and
defendant’s absence “may be deemed harmless only if we can conclude beyond a
reasonable doubt that the deprivation did not affect the outcome of the proceeding.
[Citation.]” (People v. Simms (2018) 23 Cal.App.5th 987, 998.) Error under the state

                                             8.
statutory provisions is reversible only if “ ‘ “it is reasonably probable that a result more
favorable to the appealing party would have been reached in the absence of the error.”
[Citation.]’ [Citations.]” (People v. Davis, supra, 36 Cal.4th 510, 532–533.)
       Any constitutional or statutory error resulting from defendant’s absence at the
resentencing hearing is harmless beyond a reasonable doubt. At the original sentencing
hearing in case No. MCR051885A in 2015, the court placed defendant on probation and
advised him that he faced a maximum of eight years in prison if he violated probation
given his prior record, and defendant said he understood. At the resentencing hearing in
2020, the court corrected the unauthorized sentence it previously imposed for the gang
enhancement in case No. MCR051885A. It again imposed four years for count 1, and
changed the enhancement from the erroneous one year (one-third the midterm) to the
lower term of two years, for a total of six years, and again clarified the sentence would be
concurrent to the nine years that were imposed in case No. MCR059693B.
       Defendant’s presence would not have resulted in any possible benefit since the
court had imposed an unauthorized sentence, it was required to impose a different term
for the gang enhancement, it selected the lower term, the aggregate term was still less
than the maximum possible term that he was advised of during the original sentencing
hearing, and the court again imposed the sentence concurrent to the companion case.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                              9.